To the Appellate Division, Superior Court:A cross-petition for certification of the judgment in A-002182-14 having been submitted to this Court, and the Court having considered the same;It is ORDERED that the cross-petition for certification is granted; and it is furtherORDERED that the cross-appellant may electronically serve and file a supplemental brief on or before February 13, 2018, and cross-respondent may serve and file a supplemental brief forty-five (45) days after the filing of cross-appellant's supplemental submission, or, if cross-appellant declines to file such a submission, on or before April 2, 2018.